Citation Nr: 1516611	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-10 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

5.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 13, 1979 to August 31, 1979 and from December 27, 1990 to April 23, 1991.  The Veteran had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while she was in the Naval Reserves and Air Force Reserves.  She was also in the National Guard from 1992 to 1997.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from September 2011 and June 2012 rating decisions of the RO.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Evidence of record suggests that the Veteran had additional periods of service.  The Veteran served on active duty from June 13, 1979 to August 31, 1979 and from December 27, 1990 to April 23, 1991.  The Veteran also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while she was in the Naval Reserves from 1977 to 1991 and Air Force Reserves for 6 months in 1991.  She was also in the National Guard from 1992 to 1997.  (See April 2002 VA treatment record).

On remand, efforts should be undertaken to verify periods of service and to ensure that the Veteran's complete service treatment and personnel records have been obtained.  

Additionally, the Veteran testified that she flew into Bahrain, Saudi Arabia, and then spent two weeks in Fujairah.  (See September 2013 VA Hearing Transcript).  On remand, the RO should also make another attempt to verify the dates of the Veteran's active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

The Veteran also noted that she was considering applying for Social Security Administration (SSA) disability benefits at the time of a November 2001 VA examination.  Any related records should be obtained on remand.

On remand, the AOJ should also take the opportunity to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the clinic at her college where she began receiving treatment in 1991.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Wichita, Kansas City, and Dodge City VA treatment facilities, dated from July 2007 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from McConnell Air Force Base Clinic and/or Tricare, dated from April 1991 forward.

4.  Make arrangements to obtain the Veteran's treatment records related to her colonoscopy that was performed in December 2000.

5.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Shadi Shahouri and/or the Arthritis and Rheumatology Clinic of Kansas.

6.  Ask the Veteran to clarify whether or not she applied for Social Security Administration disability benefits.  If she did apply, request from SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

7.  Contact the National Personnel Records Center (NPRC) and/or any other appropriate agency, to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA, to include for the period from 1977 to 1997.  Also, request a copy of the Veteran's complete service personnel records and her complete service treatment records, to include all National Guard records, from all periods of service.  Additionally, make another request for verification of the dates of her active service in the Southwest Asia Theater of Operations during the Persian Gulf War in light of the recent evidence she submitted that she flew into Bahrain, Saudi Arabia, and then spent two weeks in Fujairah.  (See September 2013 Hearing Testimony).  If these records are not available, a negative reply is required.

8.  Next, review the evidence of record and determine if further development is warranted.  Take any additional development deemed necessary, including scheduling the Veteran for a VA examination(s) to address whether the above disabilities are related to service, if warranted.  

9.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and her representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







